IN THE SUPREME COURT OF THE STATE OF DELAWARE

IMMANUEL SHELTER, INC,                    §
                                          §      No. 224, 2018
       Respondent Below,                  §
       Appellant,                         §      Court Below: Superior Court
                                          §      of the State of Delaware
       v.                                 §
                                          §      CA No. S17A-09-001
KENNETH BARTHOLOMEW &                     §
JOHN R. ZAWISLAK,                         §
                                          §
       Petitioners Below,                 §
       Appellee.                          §

                            Submitted: February 13, 2019
                            Decided:   February 18, 2019

Before VAUGHN, SEITZ and TRAYNOR, Justices.

                                       ORDER

       This 18th day of February, 2019, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

March 28, 2018 Memorandum Opinion.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                          BY THE COURT:


                                          /s/ Gary F. Traynor
                                          Justice



1
 Hartigan v. Sussex Cnty. Bd. Of Adjustment, 2018 WL 1559938 (Del. Super. Ct. March 28,
2018).